 1
 2                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
 3
                                                               Aug 23, 2019
 4
                                                                    SEAN F. MCAVOY, CLERK

 5
 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 WILLIAM M. JULIAN,                             2:19-cv-176-SAB
11                 Petitioner,

12        v.                                      ORDER DENYING MOTION
                                                  FOR RECONSIDERATION
13
     STATE OF WASHINGTON,
14
                         Respondent.
15
16
17        Before the Court, without oral argument, is Petitioner’s pro se Motion to
18 Reconsider Petitioner’s Habeas Corpus with Memorandum, ECF No. 12. He
19 simultaneously filed a Notice of Appeal, ECF No. 13. Having reviewed the
20 pleadings and the file in this matter, the Court is fully informed and denies the
21 motion.
22        By Order filed July 11, 2019, the Court summarily dismissed Mr. Julian’s pro
23 se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
24 U.S.C. § 2254. ECF No. 10. Petitioner had not named a proper Respondent.
25 Rumsfeld v. Padilla, 542 U.S. 426 (2004); Stanley v. Cal. Supreme Court, 21 F.3d
26 359, 360 (9th Cir. 1994). He also conceded that he had not fully exhausted his state
27 court remedies before filing his petition. 28 U.S.C. § 2254(b); Baldwin v. Reese, 541
28 U.S. 27 (2004); O'Sullivan v. Boerckel, 526 U.S. 838 (1999).

     ORDER DENYING MOTION FOR RECONSIDERATION -- 1
 1        In the Motion to Reconsider, Petitioner argues that he should have been
 2 granted leave to amend the Petition to name the proper Respondent. ECF No. 12 at
 3 1. Even with that correction the remaining reasons for dismissal do not warrant
 4 reconsideration.
 5       Petitioner contends there was no available State corrective process, and he is,
 6 therefore, not required to exhaust state remedies. Id. at 3-5. The habeas statute
 7 clearly recognizes the jurisdiction of state courts to adjudicate constitutional issues,
 8 providing for federal habeas corpus relief when the state court’s adjudication was
 9 “contrary to, or an unreasonable application of, clearly established federal law, as
10 determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1).
11       Petitioner re-asserts his contention that his conviction and sentence are invalid
12 because he was not charged by an indictment of a grand jury in violation of the Fifth
13 Amendment. ECF No. 12 at 5. This contention is meritless. There is no Federal
14 Constitutional violation when a prosecuting attorney’s criminal information is
15 substituted for the grand jury’s indictment. See Hurtado v. People of State of
16 California, 110 U.S. 516 (1884) (Rejecting claim that grand jury indictment is
17 essential to due process and that it is a violation of the Fourteenth Amendment for a
18 state to prosecute a defendant by criminal information).
19        A motion for reconsideration may be reviewed under either Federal Rule of
20 Civil Procedure 59(e) (motion to alter or amend a judgment) or Rule 60(b) (relief
21 from judgment). Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.
22 1993). “A district court may properly reconsider its decision if it ‘(1) is presented
23 with newly discovered evidence, (2) committed clear error or the initial decision was
24 manifestly unjust, or (3) if there is an intervening change in controlling law.’” Smith
25 v. Clark Cnty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013) (quoting School Dist.
26 No. 1J, 5 F.3d at 1263). “There may also be other, highly unusual, circumstances
27 warranting reconsideration.” School Dist. No. 1J, 5 F.3d at 1263. These standards
28

     ORDER DENYING MOTION FOR RECONSIDERATION -- 2
 1 apply in habeas corpus proceedings under 28 U.S.C. § 2254 to the extent they are
 2 not inconsistent with applicable federal statutory provisions and rules. See Gonzalez
 3 v. Crosby, 545 U.S. 524, 530 (2005).
 4        In this instance, Petitioner has not presented newly discovered evidence. See
 5 School Dist. No. IJ, 5 F.3d at 1263. He has not shown that the Court committed
 6 clear error or that the dismissal Order was manifestly unjust. Furthermore, there has
 7 been no intervening change in controlling law and there are no other circumstances
 8 warranting reconsideration. Id.
 9        Accordingly, IT IS HEREBY ORDERED:
10        Petitioner’s Motion to Reconsider, ECF No. 12, is DENIED.
11        IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
12 provide a copy to pro se Petitioner. The file shall remain closed. The Court certifies
13 that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be
14 taken in good faith, and there is no basis upon which to issue a certificate of
15 appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
16        DATED this 23rd day of August 2019.
17
18
19
20
21
22                                                      Stanley A. Bastian
                                                    United States District Judge
23
24
25
26
27
28

     ORDER DENYING MOTION FOR RECONSIDERATION -- 3
